Per Curiam.
This action was brought to recover damages from Snohomish county for injuries received by plaintiff through the collapse of a bridge-, upon a highway, in said county. The plaintiff was, at the time, upon a traction engine which was being moved across the bridge. The *150verdict of the jury was for the county. A new trial was denied, and the plaintiff has appealed.
Appellant’s injuries arose from the same accident which was involved in Robe v. Snohomish County, 35 Wash. 475, 77 Pac. 810. Some of the instructions criticized here were to the same effect as those sustained in the former case. It is urged that the instructions were confusing, conflicting, and misleading. We think as a whole they fairly stated the law applicable to’ the issues. The issues involved not only the question of a defective condition of the bridge, hut also whether appellant properly used it when he attempted to cross it with a traction engine, having in view the common usage in that locality, and the purposes for which the bridge was designed, constructed, and maintained. We believe it would not be profitable to set forth the instructions in extenso, which would be necessary if we should discuss in detail the criticisms and suggestions made by appellant.
One of the errors assigned is to the effect that the court refused to permit appellant to prove actual notice to the county of the defective condition of the bridge. This claim of error relates to a single question asked a witness. Appellant sought to show a conversation between the witness and the road supervisor, which it is claimed occurred while repairs were being made upon the bridge, at a time prior to the accident. An objection to> this was sustained, on the ground that the placing in the bridge of the alleged defective stringers, under the direct supervision of the road supervisor, was, of itself, actual notice of their condition. We think the court’s view was right, and that appellant was not prejudiced by the exclusion of the conversation.
It is further urged that the court erred in refusing to strike the second affirmative defense. This defense was *151to tbe effect tbat appellant assumed tbe risk, wben be attempted to1 cross tbe bridge in a manner involving peculiar and special danger from tbe unusual manner of locomotion, and extraordinary weight of tbe traction engine. It is argued tbat the question of assumption of risk cannot be made an issue in a case of this kind. Technically speaking tbe argument is, perhaps, correct. But tbe pleading amounts to a statement of facts bearing upon contributory negligence, and, while the words “assumed all risks” are used, yet tbe pleading is to tbe effect tbat appellant negligently crossed in tbe manner alleged, and tbat be took tbe risk of so doing. It was not error to refuse to strike this defense!.
Tbe judgment is affirmed.